Citation Nr: 0529432	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  94-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to March 18, 1993.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to September 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 1993.  A transcript of that 
proceeding is on file.  Although the TDIU issue was not on 
appeal at that time, there was limited testimony regarding 
this claim.  See March 1993 hearing transcript, pages 1 and 
18-19.  

This case was previously before the Board and was remanded in 
January 2000, February 2001 and December 2003.  The 
procedural history of this case was set forth in the 
Introduction of those remands and, therefore, will not be 
repeated.

Other matter

The veteran's appeal originally also included claims for 
service connection for a low back disability, for compensable 
ratings for chondromalacia of the patellae, and for a rating 
higher than 30 percent for a generalized anxiety disorder 
with increased sleep and headaches.  Those issues were the 
subjects of a separate, final Board decision in January 2000 
and accordingly will not be further discussed in this 
decision.  See 38 C.F.R. § 20.1100 (2005).  




FINDINGS OF FACT

1.  Prior to March 18, 1993, the veteran's service-connected 
disabilities were:  generalized anxiety disorder (30%); 
chondromalacia of the right knee (10%); chondromalacia of the 
left knee (10%); right ankle sprain (10%); and 
migraine headaches (10%).  The combined rating was 60 
percent. 

2.  The medical evidence does not show the veteran's service-
connected disabilities rendered him unable to secure or 
follow a substantially gainful occupation prior to March 18, 
1993.


CONCLUSION OF LAW

The criteria are not met for a TDIU prior to March 18, 1993.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b) 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the September 2000, April 2003 and June 2005 
Supplemental Statements of the Case (SSOCs) of the pertinent 
laws and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
December 2003 and September 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letters enumerated what 
the evidence must show to establish entitlement to a TDIU - 
namely, one service-connected disability ratable at 60 
percent or more; or two or more service-connected 
disabilities, at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined 
disability rating to 70 percent or more.  



Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2003 VCAA letter, the RO notified the veteran that 
VA was responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the December 23, 2003 letter, page 3.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  This information was reiterated in 
the September 2004 VCAA letter.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the December 2003 and September 2004 letters 
advised the veteran to give the RO enough information about 
relevant records so the RO could request them from the agency 
or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the September 2004 letter 
informed the veteran:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the September 16, 2004 letter, page 2.  

The Board therefore finds that the December 2003 and 
September 2004 letters, and the September 2000, April 2003, 
and June 2005 SSOCs properly notified the veteran and his 
representative of the information and medical evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  



One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim by 
rating decision in September 2000.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004) (Pelegrini I).  The Board 
notes, however, that this was both a practical and legal 
impossibility because the VCAA was not enacted until November 
2000, so it did not even exist when the RO initially 
adjudicated the claim.  And in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), withdrawing its 
decision in Pelegrini I, the Court clarified that in these 
type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claim and sent him an SSOC in June 2005, following 
the VCAA notice compliance action.  This SSOC considered his 
claim in light of the additional evidence that had been 
submitted or otherwise obtained since the initial rating 
decision in question, SOC, and any prior SSOC.  He was 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notices.  
His representative submitted a written brief in September 
2005.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The issue in this case is 
whether the veteran is entitled to TDIU prior to March 18, 
1993.  As such, the RO, in correspondence dated in April 
2000, requested that he provide a statement of his employment 
and educational history for this period; however, he did not 
reply.  The evidence of record includes VA treatment records 
dated during the period in question as well as records from 
the Social Security Administration (SSA).  

The Board finds that the January 2000, February 2001 and 
December 2003 remand instructions have been complied with, 
and neither the veteran nor his representative has contended 
otherwise.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.). 

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  In fact, in September 2005, the 
representative indicated they had no additional evidence or 
argument to submit and that the record was being returned for 
Board consideration.  See Written Brief Presentation dated 
September 26, 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  As noted above, 
the representative has stated that they have no additional 
evidence or argument to present.  Accordingly, the Board will 
proceed to a decision on the merits.

Pertinent Laws and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2005).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

Analysis

The veteran claims that his service-connected disabilities 
have rendered him unemployable since his separation from 
military service in September 1991 - and, therefore, entitle 
him to a TDIU prior to March 18, 1993.  

As already alluded to, a TDIU may be awarded on a schedular 
or an extraschedular basis, depending upon the circumstances.  
The Board will address these in turn.

Schedular basis

The record reflects that a 100 percent schedular rating for 
generalized anxiety disorder has been assigned effective 
March 18, 1993.  Prior to this date, the veteran's service-
connected disabilities were:  generalized anxiety disorder 
(30%); chondromalacia of the right knee (10%); chondromalacia 
of the left knee (10%); right ankle sprain (10%); and 
migraine headaches (10%).  The combined rating was 60 
percent.  Thus, he fails to meet the schedular criteria for 
consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2004) [if 
there two or more disabilities, there shall be at least one 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more].

Extraschedular basis

If the veteran fails to meet the statutory requirements, a 
total rating may be granted on an extraschedular basis, 
nonetheless, if it is found that he is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  After reviewing the record, 
and for reasons discussed immediately below, the Board finds 
that the evidence does not demonstrate that the veteran's 
service-connected disabilities were of such severity as to 
render him unable to secure or follow substantially gainful 
employment prior to March 18, 1993.  In reaching its 
decision, the Board has focused its attention on evidence 
reflective of his disability picture from September 17, 1991 
(the day following service discharge) to March 17, 1993 (the 
day prior to assignment of the 100 percent rating for his 
generalized anxiety disorder and TDIU), the relevant time 
period in question.  

According to his TDIU application (VA Form 21-8940), filed in 
February 1993, the veteran lasted worked full-time in 
December 1989 and became too disabled to work at that time.  
He indicated that he had had no employment since discharge.  
He listed several employers where he had tried to obtain 
employment, and remarked that no employer was willing to hire 
him with the conditions he had.  He indicated he had started 
vocational rehabilitation training in January at the 
University of Buffalo.  

The medical evidence addressing the veteran's disability 
picture prior to March 18, 1993, includes the report of a VA 
examination conducted in January 1992.  The psychiatric 
portion of the examination revealed that he was going to 
college and collecting unemployment insurance.  He claimed 
that he could not work as a laborer because of his ankle 
problem.  His stated goal was to go to college and find a 
good job.  Psychiatric evaluation found that he was suffering 
from a mild to moderate degree of anxiety and depression.  
His reasoning, insight and judgment were adequate as far as 
daily activities were concerned.  The diagnosis was 
generalized anxiety disorder with some symptoms of 
depression.  During the physical portion of the examination, 
it was noted that he was walking with a cane because of a 
sprained ankle and difficulty with his knee.  The joints were 
without any ankylosis or inflammation.  His strength was 5/5 
throughout.  His toe-heel gait was fine and he could squat 
and stand up with no difficulty.  Neurological examination 
was normal.  

VA treatment records dated in 1992 show the veteran continued 
to complain about and receive treatment for his service-
connected disabilities.  

In a February 1993 statement, T.A.L., M.D., P.C., indicated 
that physical examination of the veteran's ankle in August 
1992 had revealed an excellent range of motion with no 
swelling, excellent strength, and good stability.  His knee 
examination revealed no effusion.  Both knees were stable and 
he had full patellar excursion and full range of motion.  

In March 1993, the veteran testified that he had made some 
attempts to secure employment but, when they saw him not 
moving his back and using a cane, was told that he could not 
be used.  The places he had tried included machine shops, 
pizzerias, and free lance constructors.  He indicated that he 
was currently attending school, concentrating on printmaking.  
He reported that he was unable to work in the family 
fabricating business.  

The Board does not disagree that the veteran's service-
connected disabilities impacted his employability prior to 
March 18, 1993.  However, this is taken into account in the 
disability ratings that have been assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

The Board has reviewed the record and can find no evidence, 
aside from the veteran's contentions, which demonstrates that 
his service-connected disabilities precluded him from 
securing or following substantially gainful employment prior 
to March 18, 1993.  In addition to VA treatment and a private 
evaluation, he was afforded a VA examination January 1992.  
None of the physicians indicated that he was precluded from 
employment due to his service-connected disabilities.  
The findings on the January 1992 VA examination were not of 
such severity as to render him unemployable.  Although he 
used a cane because of ankle and knee difficulties, he could 
heel-toe walk as well as squat and stand up with no 
difficulty.  He also had full strength in his lower 
extremities.  The psychiatric evaluation found that his level 
of anxiety and depression was mild to moderate.  This level 
of disability cannot be considered sufficient to prevent him 
from working.  While findings throughout 1992 show that he 
continued to receive treatment for his physical and mental 
disabilities, at no time were the disabilities shown to be of 
such severity as to prevent him from working.  In fact, Dr. 
T.A.L.'s statement indicates that clinical evaluation of the 
veteran's knees and ankle in August 1992 was normal.  

The Board is, of course, aware of the veteran's contention 
that he cannot work due to the severity of his service-
connected disabilities, and that he has not been able to 
since his discharge from the military in September 1991.  But 
the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  Although the Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making 
such statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony].  

Here, the Board places less probative weight on the veteran's 
subjective statements concerning the extent of impairment 
caused by his service-connected disabilities than it does on 
the objective medical reports, which do not indicate that he 
is unemployable prior to March 18, 1993, let alone due to his 
service-connected disabilities.  As the record shows, he was 
attending school during the period in question, with the 
ultimate goal of obtaining employment.  It is well 
established that as a layman without medical training he is 
not competent to comment on medical matters; this includes 
the severity of his service-connected disabilities as they 
might, in turn, affect his ability to work.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Conclusion

In summary, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a TDIU prior to March 18, 1993.  And 
since, for the reasons stated, the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  38 C.F.R. § 4.3.  The benefit 
sought on appeal is accordingly denied.


ORDER

The claim for a TDIU prior to March 18, 1993, is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


